        Case 4:18-cv-00520-MW-MJF Document 25 Filed 11/10/18 Page 1 of 1
                                                                               Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION



DEMOCRATIC EXECUTIVE
COMMITTEE OF FLORIDA and
BILL NELSON FOR U.S. SENATE,

                 Plaintiffs,

v.                                            CASE NO. 4:18cv520-MW/MJF

KEN DETZNER, in is official capacity
as Florida Secretary of State,

                 Defendant.

___________________________________/


                               SCHEDULING ORDER

        Judge Hinkle disqualified himself from this case. ECF No. 21. I have

considered the previous scheduling order, ECF No. 20, entered yesterday,

November 9, 2018. I fully adopt that order. Accordingly, the parties are to strictly

comply with the deadlines as set forth in ECF No. 20.

        SO ORDERED on November 10, 2018.

                                       s/Mark E. Walker               ____
                                       Chief United States District Judge




Case No. 4:18cv520-MW/MJF
